DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/112305 A2 to 3M Innovative Properties Company (hereinafter “3M”) (copy provided by Applicant) in view of JP 2002210659 A2 to Chugoku Sarin Kigyo Kofun Yugenkoshi (hereinafter “Chugoku”) and United States Pre-Grant Patent Application Publication No. 2011/0289854 A1 to Moren et al. (hereinafter “Moren”).

Referring to Applicant’s independent claim 1, 3M teaches a method of making a patterned abrasive layer on a resin coated backing (See Abstract of 3M) comprising the steps of: 
Although 3M teaches the disc, sheet or belt is moved through the apparatus in a direction of travel indicated by the arrows shown in FIGS. 2A, 2B through 5A, 5B (page 11, ll. 14-22 of 3M), 3M does not teach explicitly “the production tool is guided through a coated abrasive article maker and moving along a web path” according to Applicant’s claim language.
However, Moren teaches a method of applying particles to a coated backing and making a coated abrasive article (See Abstract of Moren).  In at least one embodiment, Moren teaches a backing is advanced along a web path past a coater which applies a resin forming make coat on a first major surface of the backing thereby creating a coated backing (par. [0021]; FIG. 1 of Moren).  Moren teaches the coated backing is guided along the web path by appropriate guide rolls (par. [0021]; FIG. 1 of Moren).  Moren teaches further the coated backing is also guided by the web path through the electrostatic field above the conveyor belt (par. [0021]; FIG. 1 of Moren).  There is a reasonable expectation the disc, sheet or belt employed by 3M can travel along a web path taught by Moren in the apparatus taught by 3M.  Although 3M teaches the prior art utilizes a conveyor belt in the apparatus (page 1, l. 23 – page 2, l. 2 of 3M), 3M does not teach how the disc, sheet or belt is moved through the apparatus (page 11, ll. 14-22; FIGS. 2A, 2B through 5A, 5B of 3M), yet a part of the apparatus transports the disc, sheet or belt therethrough.  Like 3M, Moren also teaches employing a coated abrasive article maker through which the backing is moved and, more specifically, teaches the backing is moved along a web path (par. [0021]; FIG. 1 of Moren).  Given both 3M and Moren teach utilizing an apparatus such 
Next, 3M teaches the shaped abrasive particles, such as triangularly shaped abrasive particles, are placed in the apertures of the precision apertured screens disclosed therein such that only the vertex of the triangular plate fits into the screen aperture, and only when the particle is oriented parallel to the long axis of the aperture can the vertex of the particle contact the retaining member (page 15, ll. 16-21; page 17, ll. 19-22 of 3M). 3M teaches further a quantity of the shaped abrasive particles was applied to the surface of the indexed screen stack opposite the tape covered bottom screen surface and the indexed screen stack was gently tapped from the bottom (page 17, ll. 22-25 of 3M).  3M teaches the indexed apertures were soon filled with shaped abrasive particles held vertex down and base up and oriented in the direction of the aperture's long dimension (page 17, ll. 25-27 of 3M). Additional shaped abrasive particles were applied in this manner until greater than 90 percent of the apertures contained shaped abrasive particles that were secured by the exposed masking tape adhesive at their apexes (page 17, ll. 27-29 of 3M). In Examples 1-4 disclosed therein, 3M teaches the shaped abrasive particles themselves in the apertures were sufficient to index the two screens (page 18, ll. 10-11 of 3M).  3M teaches the make resin-coated fiber disc was placed make resin side up on a flat surface (page 18, ll. 11-12 of 3M).  3M teaches the shaped abrasive particle filled indexed screen stack 
As 3M teaches the shaped abrasive particles are retained within the two precision apertured screens are sufficient to secure together the two screens after having removed mechanical locking mechanism (page 18, ll. 10-21 of 3M), the shaped abrasive particles necessarily have a surface that is exposed, that is, a surface of the particle above the surface of the precision apertured screen, and eventually makes contact with the make resin coated surface of the fiber disc disclosed therein.  The apertures of the precision apertured screens necessarily have a depth D that is a value of approximately L or less as a surface of the shaped abrasive particles must necessarily be exposed in order to make contact with the make resin coated surface of the fiber disc disclosed therein. For these reasons, 3M teaches the step of “selecting elongated abrasive particles having a length, L, along a longitudinal particle axis greater than a width, W, along a transverse axis perpendicular to the longitudinal particle axis, wherein the depth, D, of the cavities is approximately L or less” (page 16, ll. 14-29; page 17, ll. 19-29 of 3M). The aperture depth taught by 3M overlaps Applicant’s claimed range of “between 0.5L to 2L.”  MPEP 2144.05 [R-08.2017] (I)

However, Chugoku teaches a finishing tool and a method for manufacturing a finishing tool of the chemical/mechanical flatting technology pad (See Abstract of Chugoku). In at least one embodiment disclosed therein, Chugoku teaches the tool pad finish chemical mechanical planarization technique has a plurality of particles of uniform cross-interval that is attached to the base member or substrate (par. [0016] of Chugoku). In carrying out at least one embodiment of the method disclosed therein, Chugoku teaches the fabric is stretched between two rollers to create a flexible sheet (par. [0017] of Chugoku). Using a template that contains a plurality of holes having the same interval, Chugoku teaches the abrasive particles are placed evenly on the sheet (par. [0017] of Chugoku). Chugoku teaches further when all the holes are filled [with the abrasive particles] the excess abrasive particles are removed and remaining abrasive particles are pressed into the sheet (par. [0017] of Chugoku). Chugoku then teaches the template is removed and the abrasive particles bonded to the sheet (par. [0017] of Chugoku).
There is a reasonable expectation that when 3M teaches filling greater than 90 percent of the apertures with shaped abrasive particles (page 17, ll. 22-29 of 3M) the amount of shaped abrasive particles present can be in excess of the number of apertures present based on Chugoku’s teachings (pars. [0016-17] of Chugoku). Chugoku teaches excess abrasive particles can be utilized such that those abrasive particles not utilized, that is, are in excess, are removed 
Lastly, after “removing a remaining fraction of the excess elongated abrasive particles not disposed within a cavity after the filling step from the dispensing surface” as taught by 3M as modified by Chugoku (pars. [0016-17] of Chugoku), the production tool moves along the web path to align the resin coated backing with the dispensing surface with the resin layer facing the dispensing surface (page 15, l. 28 – page 16, l. 5; page 18, ll. 9-21 of 3M).

Referring to Applicant’s claim 3, the step of “moving the elongated abrasive particles around on the dispensing surface with a filling assist member after the supplying step to direct the elongated abrasive particles into the cavities” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. In Examples 1-4 disclosed therein, 3M teaches a quantity of the shaped abrasive particles was applied to the surface of the indexed screen stack opposite the tape covered bottom screen surface and the indexed screen stack was gently tapped from the bottom (page 17, ll. 23-25; Examples 1-4 of 3M). 3M teaches the indexed apertures were soon filled with shaped abrasive particles held vertex down and base up and oriented in the direction of the aperture's long dimension (page 17, ll. 25-27; Examples 1-4 of 3M). 3M teaches additional shaped abrasive particles were applied in this manner until greater than 90 percent of the apertures contained shaped abrasive particles that were secured by the exposed masking tape adhesive at their apexes (page 17, ll. 27-29; Examples 1-4 of 3M). As 3M teaches filling the indexed apertures with shaped abrasive particles (page 17, ll. 23-29; Examples 1-4 of 3M), the shaped abrasive particles must necessarily be filled into the indexed apertures using some means whether manually or mechanically. Those means, obvious in light of 3M’s teachings, read on Applicant’s claim term “a filling assist member”. For this reason, the step of “moving the elongated abrasive particles around on the dispensing surface with a filling assist member after the supplying step to direct the elongated abrasive particles into the cavities” is obvious in light of the teachings of 3M as modified by Chugoku and Moren.

Referring to Applicant’s claim 4, the teaching that “the dispensing surface is positioned to allow the force of gravity to slide the elongated abrasive particles into the cavities during the filling step and the dispensing surface is inverted during the transferring step to allow the force 

Referring to Applicant’s claim 5, 3M as modified by Chugoku and Moren teaches the transferring step comprises pushing the elongated abrasive particles with a contacting member to 

Referring to Applicant’s claim 6, the step of “transferring step comprises blowing air into the cavities to move the elongated abrasive particles laterally along the longitudinal cavity axis” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches a coated backing having a make layer is positioned parallel to the first precision aperture screen surface containing the plurality of formed abrasive particles with the make layer facing the formed abrasive particles in the apertures (page 15, ll. 28-30 of 3M). Thereafter, 3M teaches the coated backing and the first precision aperture screen are brought into contact to adhere the formed abrasive particles to the make layer (page 15, ll. 30-32 of 3M). 3M teaches the retaining member is released such as untwisting the two precision aperture screens (page 15, l. 32 – page 16, l. 2 of 3M). Then 3M teaches the first precision aperture screen is then removed leaving the formed abrasive particles having a specified z-directional rotational orientation on the coated abrasive article for further conventional processing such as applying a size coat and curing the make and size coats (page 16, ll. 2-5 of 3M). As 3M teaches the retaining member is released such as untwisting the two precision aperture screens (page 15, l. 28 – page 16, l. 5 of 3M), the shaped abrasive particles could exit the apertures by ‘blowing air’ into the apertures, thus forcing the shaped abrasive particles into contact with the coated backing having a make layer. For this reason, the teaching of the step of “transferring step comprises blowing air into the cavities to move the elongated abrasive particles laterally along the longitudinal cavity axis” is obvious in light of the teachings of 3M as modified by Chugoku and Moren.

Referring to Applicant’s claim 7, the teaching that “the transferring step comprises vibrating the production tool” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches a coated backing having a make layer is positioned parallel to the first precision aperture screen surface containing the plurality of formed abrasive particles with the make layer facing the formed abrasive particles in the apertures (page 15, ll. 28-30 of 3M). Thereafter, 3M teaches the coated backing and the first precision aperture screen are brought into contact to adhere the formed abrasive particles to the make layer (page 15, ll. 30-32 of 3M). 3M teaches the retaining member is released such as untwisting the two precision aperture screens (page 15, l. 32 – page 16, l. 2 of 3M). Then 3M teaches the first precision aperture screen is then removed leaving the formed abrasive particles having a specified z-directional rotational orientation on the coated abrasive article for further conventional processing such as applying a size coat and curing the make and size coats (page 16, ll. 2-5 of 3M). As 3M teaches the retaining member is released such as untwisting the two precision aperture screens (page 15, l. 28 – page 16, l. 5 of 3M), the shaped abrasive particles could exit the apertures via ‘vibrating’ and then contact the coated backing having a make layer. For this reason, the teaching that “the transferring step comprises vibrating the production tool” is obvious in light of the teachings of 3M as modified by Chugoku and Moren.

Referring to Applicant’s claim 8, the teaching that the “cavities taper inward when moving along the longitudinal cavity axis from the dispensing surface” is obvious in light of the teachings of 3M as modified by Chugoku and Moren. 3M teaches the suitable shaped abrasive particles for use therein include ‘dual tapered shaped abrasive particles’ of U.S. patent application 61/266,000 filed on December 2, 2009 (page 8, ll. 20-27 of 3M). As 3M teaches 

Referring to Applicant’s claim 9, 3M as modified by Chugoku and Moren teaches the cavities have a cavity outer perimeter surrounding the longitudinal cavity axis and the elongated abrasive particles have an abrasive particle outer perimeter surrounding the longitudinal particle axis and the shape of the cavity outer perimeter matches the shape of the abrasive particle outer perimeter (page 12, ll. 23-25; page 13, ll. 11-13; page 15, ll. 5-27; page 16, ll. 14-29; page 17, ll. 19-22; FIGS. 4C and 5C; Examples 1-4 of 3M).

Referring to Applicant’s claim 10, 3M as modified by Chugoku and Moren teaches the elongated abrasive particles comprise equilateral triangles and the width of the elongated abrasive particles along the longitudinal particle axis is nominally the same (page 16, ll. 14-29 of 3M).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's dependent claim 2 recites "wherein the depth, D, is between 1.1L to 1.5L and the elongated abrasive particles disposed in the cavities reside in the production tooling beneath the dispensing surface."
When reading the disclosure of 3M, the surface of the shaped abrasive particles dispensed within the apertures of the precision apertured screens disclosed therein are exposed so as to permit contact with tape and remain in a fixed position prior to making contact with the coated backing (page 15, ll. 16-32 of 3M).  Hence, the shaped abrasive particles of 3M reside in the production tooling but not “beneath the dispensing surface” according to Applicant’s claim language, and the depth D of an aperture of 3M is likely not greater than the length of the shaped abrasive particles, e.g., “1.1L to 1.5L” according to Applicant’s claim language.
For this reason, there is no obvious reason to modify the teachings of 3M and teach "wherein the depth, D, is between 1.1L to 1.5L and the elongated abrasive particles disposed in the cavities reside in the production tooling beneath the dispensing surface" according to Applicant's dependent claim 2.

Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive.
In their reply filed July 1, 2021, Applicant assert the rejection of claims 1 and 3-10 under 35 USC 103 should be withdrawn.  Applicant asserts the arrows illustrated in the drawings of the 3M reference have nothing to do with guiding the abrasive article through a maker or with a moving conveyor belt and cited in support page 11, ll. 21-22 of 3M, but rather describe the finished abrasive article's direction of movement during a grinding operation.  Next, Applicant 
The Office disagrees.  When reading the sentence at page 11, ll. 21-22 of 3M and, when reading the paragraph within which the sentence appears in its entirety, Applicant’s remarks take out of context the aforementioned sentence (See page 11, ll. 14-22 of 3M). 3M’s aforementioned disclosure teaches the attachment of the shaped abrasive particles to the make coat of an abrasive article. 3M teaches the illustrations of FIGS. 2A, 2B through 5A, 5B are representative of a sheet or belt. In turn, 3M teaches explicitly "Arrows indicating the disc's or belt's direction of travel when placed onto grinding tool are additionally provided". When reading the aforementioned sentence in the context of the entire paragraph, the disclosure has nothing to do with the finished abrasive article's direction of movement during a grinding operation as Applicant asserts. Next, the Office agrees with Applicant's assertion the disclosure "a single pass through a maker" 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571) 270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731